Case: 11-40968   Document: 00511742554    Page: 1   Date Filed: 01/31/2012




         IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                  Fifth Circuit

                                                                FILED
                                                            January 31, 2012
                              No. 11-40968
                            Summary Calendar                   Lyle W. Cayce
                                                                    Clerk




ALFRED LEE STONE,

                                        Plaintiff-Appellant,

versus

WILLIAM T. JONES, Correctional Officer III;
JAMES BELL, Warden Eastham Unit;
FLOYD HICKS, Grievance Investigator Eastham Unit;
T.E. GOODIN, Grievance Investigator Eastham Unit;
JAMES A. SMITH, Medical Doctor Eastham Unit;
TEXAS UNIVERSITY MEDICAL BRANCH;
JAMES KITCHEN, Sergeant Eastham Unit;
JIMMY K. GARVIN, Sergeant Eastham Unit;
UNKNOWN JOHN DOES, Eastham Unit;
GREGORY H. OLIVER, Warden II Eastham Unit; TOVT P. BUTCHEN;
STEVE FURR, Captain Eastham Unit;
JAMES J. ENGLISH, Lieutenant Eastham Unit;
DEBBIE K. ERWIN, Warden III Eastham Unit,

                                        Defendants-Appellees.




                Appeal from the United States District Court
                     for the Eastern District of Texas
                             No. 9:11-CV-123
   Case: 11-40968       Document: 00511742554         Page: 2     Date Filed: 01/31/2012

                                       No. 11-40968

Before DAVIS, SMITH, and PRADO, Circuit Judges.
PER CURIAM:*


       Alfred Stone, Texas prisoner #599665, moves for leave to proceed in forma
pauperis (“IFP”) on appeal of the dismissal of his action pursuant to 28 U.S.C.
§ 1915(g), with prejudice as to the filing of an IFP complaint but without preju-
dice as to the filing of a paid complaint. Stone cannot proceed IFP in any civil
action or appeal “unless [he] is under imminent danger of serious physical
injury.” § 1915(g). He argues that his claim presents imminent danger of seri-
ous physical injury because a foreign substance was placed in his food, making
him sick for several weeks and leaving him feeling cramped and achy.
       The determination whether a prisoner is under “imminent danger” must
be made at the time he seeks to sue in district court, when he files his notice of
appeal, or when he moves for IFP status. Banos v. O’Guin, 144 F.3d 883, 884-85
(5th Cir. 1998). Thus, in this case, we analyze whether Stone was under immin-
ent danger when he filed his appellate IFP motion. See id.
       Stone’s appellate pleadings suggest that he believes he was poisoned and
that he may be suffering pain as a result. He uses the past tense when describ-
ing the sickness, cramping, and aching caused by the foreign substance in his
food except when he says that he cannot tell whether his stomach, lungs, or kid-
neys are experiencing discomfort. It is not evident whether he is alleging that
his discomfort occurred in the past or whether he might be experiencing residual
effects from the alleged poisoning episode, which occurred several months ago.
       Moreover, Stone does not allege that he has been poisoned since then; his
claim of imminent danger thus is premised on allegedly inadequate medical care.
Because there are no medical records or grievances in the record to corroborate


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                              2
   Case: 11-40968    Document: 00511742554   Page: 3   Date Filed: 01/31/2012

                                 No. 11-40968

his allegations, he has failed to demonstrate that he was under imminent danger
of serious physical injury when he filed his appellate IFP motion. See id.
at 884-85.
      The motion for leave to proceed IFP is DENIED, and the appeal is
DISMISSED. The appeal may be reinstated if Stone pays the appeal fees within
thirty days of this dismissal.




                                      3